        Case 3:15-cv-00675-JBA Document 1393 Filed 12/18/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                              Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                         December 18TH, 2019
                        Relief Defendants.




DEFENDANT’S MOTION FOR COURTESY EMAIL COPIES OF ALL SUBMISSIONS


       The pro se Defendant humbly submits this Motion for an order making it mandatory for

all parties who file papers with this esteemed Court concerning this matter to send courtesy

copies by email to the Defendant. At this time, only the SEC and the Receiver sends courtesy

copies of all their submissions by email to the Defendant.

       While the Defendant is able to download one (1) free copy of all case-related documents

from PACER, it is not something that works perfectly all the time. Given frequent power

failures and intermittent breakdown in broadband connectivity in India, oftentimes the download

is abruptly disconnected, and the Defendant is unable to download the documents from PACER

as the system counts the start of the process as the free download despite a failed or aborted

download, leaving the Defendant without access to filed documents. This also happens with

certain internet browser versions, and the download times out with slow internet connections too.


                                                 1
        Case 3:15-cv-00675-JBA Document 1393 Filed 12/18/19 Page 2 of 4



       There have been quite a few occasions when the Defendant had to request the SEC to

share certain filed documents that he had failed to download; and while they have often accorded

the courtesy, it appears that the SEC may not be willing to accommodate such requests going

forward. Please see EXHIBIT 1.

       Because the esteemed Court denied the Defendant’s Motion [Doc. #749] for the release

of $28.50 to pay PACER for fees he has earlier incurred by downloading documents pertaining

to this dispute at times when the free download did not succeed, now the Defendant is unable to

access documents if and when the free download fails for any reason beyond his control.

       Being unable to access submissions made by various parties (other than the SEC and the

Receiver) severely disadvantages the Defendant in being able to respond appropriately and on a

timely manner.

       Since the Court is unlikely to release funds for accessing legal documents pertaining to

this dispute if and when the one free download of documents does not work for a variety of

reasons outside the control of the Defendant, the pro se Defendant humbly requests that the

Court order all parties making submissions to this Court pertaining to this dispute to email

courtesy copies of their submissions to the Defendant within twenty four (24) hours of such

submissions to this Court just as the SEC and the Receiver has been doing all along.




                                                 2
         Case 3:15-cv-00675-JBA Document 1393 Filed 12/18/19 Page 3 of 4



                                     Respectfully Submitted,



Dated:        December 18TH, 2019    /s/ Iftikar Ahmed
                                     ____________________________
                                     Iftikar A. Ahmed
                                     C/O Advocate Anil Sharma
                                     Government Place East
                                     Kolkata 700 069, India

                                     Tel: +91-983-008-9945
                                     e-mail: iftyahmed@icloud.com

                                     Pro Se




                                        1
        Case 3:15-cv-00675-JBA Document 1393 Filed 12/18/19 Page 4 of 4



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              2
